DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Jeffrey Blank on 3/24/22022
The application has been amended as follows: 
In claim 1,
		Line 5, before “patterned fourth etch stop layer” to – a patterned fourth etch stop layer 	–
		Line 6, change “layer;” to – layer, wherein the patterned fourth metal layer and the 	patterned fourth etch stop layer being formed comprising depositing a fourth metal layer and a 	fourth etch stop layer on the third metal layer, patterning the fourth metal layer and the fourth 	etch stop layer using a hard mask layer and a patterned photoresist; and
		Line 9, change “layer;” to – layer. –
		Lines 10-13, delete “depositing the fourth metal layer and the fourth etch stop layer on 	the third metal layer; and patterning the fourth metal layer and the fourth etch stop layer using 	a hard mask layer and patterned photoresist.”

Allowable Subject Matter
Claims 1-9, 13 are allowed.
The following is an examiner’s statement of reasons for allowance:   Recorded Prior Art fails to disclose or suggest combination process steps of method of forming fully aligned via as characteristics recited in base claim 1 comprising patterning a third metal layer on a top of a second metal layer in electrical contact with a first metal layer, the patterned third metal layer misaligned from the second metal layer so that a portion of the top of the second metal layer is exposed, a patterned fourth metal layer and a patterned fourth etch stop layer acting as a mask for patterning the third metal layer, wherein the patterned fourth metal layer and the patterned fourth etch stop layer being formed comprising depositing a fourth metal layer and a fourth etch stop layer on the third metal layer, patterning the fourth metal layer and the fourth etch stop layer using a hard mask layer and a patterned photoresist.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819